El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
 Procede revocar la sentencia dictada por el Tribunal Superior. Los hechos que encuentra probados establecen la responsabilidad del Estado Libre Asociado^1)
*181Veamos los hechos en que se basa la reclamación. Dos agentes del orden público vestidos de paisano caminaban por una carretera del interior como a las once de la noche tras la pista de un prófugo conocido por Toño Bicicleta. Ordenaron detenerse al demandante. Éste no obedeció la orden. Uno de los agentes disparó hiriéndolo. Sufrió serios daños. Demandó para resarcirse. El tribunal de instancia desestimó la acción interpuesta. Entendió que lo dispuesto en la Ley Núm. 104 de 1955, sec. 6(d), lo impedía.
La Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, autoriza demandar al Estado Libre Asociado de Puerto Rico en acciones por daños y perjuicios a la persona o a la propiedad causados por acción u omisión de cualquier funcionario agente, o empleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia.
El Art. 6(d) de la citada ley aclara que ninguna parte de la misma autoriza las acciones por daños y perjuicios contra el Estado por acción u omisión de un funcionario, agente o empleado constitutivo de acometimiento, agresión u otro delito contra la persona.
Así el Estado renuncia su inmunidad en casos de negligencia pero la conserva cuando la actuación del agente constituye un delito. El Código Penal de Puerto Rico dispone que nadie podrá ser sancionado por una acción u omisión que la ley provee como delito si la misma no se realiza con intención o negligencia criminal. Añade que la intención o negligencia se manifiestan por las circunstancias relacionadas con el delito, la capacidad mental y las manifestaciones y *182conducta de la persona. Comentando el Código Penal español, Cuello Calón(2) señala lo siguiente:
“[E]ntre el dolo y la culpa no existe una separación tajante, de una a otra forma de culpabilidad se pasa por grados intermedios....
En nuestro Código penal no se halla una expresa división cual sucede en otras legislaciones, de las formas de culpabilidad, pero no obstante el silencio del texto aparecen en él las dos formas tradicionales de la culpabilidad, el dolo y la culpa. La primera se identifica con la voluntad intencional, la segunda con la imprudencia o negligencia.”
Nuestro Código Penal establece — Art. 14 — que la culpabilidad — elemento constitutivo del concepto de delito— tiene dos formas: la intención criminal o la negligencia. Aunque la responsabilidad penal puede ser a base de cualquiera de estas dos formas, hay contextos en los cuales la distinción entre negligencia e intención criminal alcanza consecuencias de índole práctica. Justamente al aplicar la Ley Núm. 104 de 1955, es necesario distinguir entre el delito intencional y la negligencia, ya que lo que el estatuto requiere es que el elemento de negligencia o descuido en la actuación del agente supere cualquier grado de responsabilidad criminal presente en su conducta. Al así interpretarlo cumplimos con la intención legislativa de que el Estado responde por los actos negligentes de sus empleados. En este caso los agentes del orden público actuaron negligentemente al disparar contra una persona bajo circunstancias que le impedían a éstos tener la certeza necesaria, sobre la identidad de la persona, que justificara sus actos.
Como expresamos en Vda. de Valentín v. E.L.A., 84 D.P.R. 112, 119 (1961), “[l]a responsabilidad Aquiliana del Estado por negligencia del empleado no se desvanece por el hecho de que tal negligencia resulte también penada por ley, bajo una interpretación de conjunto y no trunca, de dicha Ley 104.” Véase, también Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199, 206 (1963).

*183
En vista de lo anterior el Estado Libre Asociado de Puerto Rico debe responder de los daños causados en el presente caso hasta el límite que preceptúa la mencionada Ley Núm. 101¡. de 1955.

El Juez Asociado Señor Rigau emitió opinión concurrente en parte y disidente en parte a la cual se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Díaz Cruz concurre en el resultado de la opinión emitida por el Juez Asociado Señor Rigau, pero se une a la opinión del Tribunal. El Juez Asociado Señor Irizarry Yunqué se une a la opinión del Juez Asociado Señor Rigau y emite además opinión separada expresando el criterio de que la Ley Núm. 104 de 1955 es inconstitucional, pero a la vez se une a la opinión del Tribunal. El Juez Asociado Señor Negrón García no intervino.
-O-

(1) No procede entrar a considerar la validez constitucional de la Ley Núm. 104 de 1955(32 L.P.R.A. see. 3077 Wm/.). El recurrente no ha impugnado en instancia ni ante este Tribunal la validez de dicha ley. En E.L.A. v. Aguayo, 80 D.P.R. 552, 596 *181(1958), consignamos como principio de derecho constitucional lo expuesto por el Juez Brandéis en Ashwander v. Tennessee, 297 U.S. 288, 348 (1935), al efecto de que “[c]uando se cuestiona la validez de una ley del Congreso, y aun cuando se suscite una duda seria sobre su constítucionalidad, es un principio cardinal que esta Corte primero se asegurará de si existe una interpretación razonable de la ley, que le permita soslayar la cuestión constitucional”.


(2) Cuello Calón, Derecho Penal, 16ta edición. 1971. T. I. Vol. I, págs. 419-20.